Title: To Thomas Jefferson from Pardon Davis, 9 September 1823
From: Davis, Pardon
To: Jefferson, Thomas


Sir,
Philada
Sept. 9. 1823.
I take the liberty of submitting to you a plan for inculcating a knowledge of our constitutions embraced in the accompanying little work.—You are probably aware that the subject has hitherto been totally neglected in our common schools.—Being deeply impressed with the importance of perpetuating our rights, and finding no work calculated to define them, and familiarize them to our youths in school, I have brought forward the work of which this is a part, in hopes of cultivating a general interest in its object, and wish to aid it by the sanction of those who take the most efficient interest in the prosperity of our national concerns—Should you find leisure to examine the method which may be done in a few minutes by referring to the 7th and 45 pages, and should you approve that, as I have no doubt you will the general object, I should be happy in receiving an expression of that approbationI am, sir. Yours &c—Pardon DavisNo 13 Frombeigus Court